Title: Robert Murdoch to John Adams, 30 Jun. 1786
From: Murdoch, Robert
To: Adams, John


          
            
              Sir
            
            

              Dunkerque

               30 June 1786—
            
          

          The following narrative of a distressd Subject of the United States
            of America, was lately communicated to me by Letter from Jonathan Jackson Esqr. of Boston, by whose desire joind to that of Isaac smith
              Esqr. of said place, I take the liberty of laying before
            your Excellency having previously visited the Unhappy Man in prison & heard a
            Repetition of the Circumstances from his own Mouth—which are thus.
          Alexander Grosse born at Cape-Cod in the Bay of Boston &
            bred a Seaman, Embarkd at Cowhasset in 1777 on board a Vessell bound to Iza-Cape, under
            the Command of his cousin Captain Samuel Grosse, was Captured by the Brittish and
            carried into Liverpool where he was pressd & put on board a Tender, conveyd to
            Plymouth & orderd on board the Duke Man of War of ninety Guns where he remaind
            four Years ’till at last he found an Oppertunity to Escape, deserting at once that
            Service & his Appointments dureing that period. He fled to Southampton &
            there got on board the Sloop charlotte bound to Corke, where he hoped to procure himself
            a passage out to America, but the Vessell was taken on the Voyage by the Comptesse
            d’Avaux Privateer Captain Cary of Boulogne sur Mer on the 29 february 1782 and Ransomd
            for the Sum of Two hundred Guineas—poor Grosse was given to Captn Cary as Hostage, to which he made no objection expecting to be soon released,
            when instead of returning to England he purposed to proceed by first oppertunity to
            America from Some Port in France. his notions were just & well considerd, but
            the Event has proved Unpropitious & proved his greatest missfortune.—He was
            landed here by Captain Cary and lodged in our Prison where Unfortunately he remains ever
            since; destitute of friends or Money, and without any hopes of regaining his Liberty but
            through your Excellencys clemency & interference, As according to the Report
            here, the proprietor of the Sloop Charlotte a Mr, Lockyer of
            Southampton, unable or perhaps unwilling to Satisfy his creditors or discharge the
            Ransom bill has fled his Country & them, and all their Researches to find him
            out hitherto have proved in Vain–Consequently this wretched prisoner has no prospect of
            relief from that quarter & I understand that his own familly are not in a
            Situation to advance a Shilling to assist him—The Captors allow him for Subsistance
            about a Brittish shilling pr. day but its to be feard their
            benevolence may cease on seeing themselves duped by Lockyer & induce them to
            Confine their bounty to the Prison allowance Shoud he remain much longer a burthen to
            them
          I Shall not trouble your Excellency with any further comment on the
            Subject, being persuaded it’s enough On my part to lay the perticulars of his hapless
            Situation before you, to engage your Excellency to interfere in his behalf
          I have the honour to Subscribe myself with the most profound
            respect / Your Excellency’s / Most obedient / very humble Servant
          
            
              Robt Murdoch
            
          
        